07-11-0252-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL E

                                 JULY 26, 2011

                        ______________________________


                       MICHAEL WAYNE PARRISH, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 181[ST] DISTRICT COURT OF RANDALL COUNTY;

                 NO. 21,891-B; HONORABLE JOHN B. BOARD, JUDGE

                        _______________________________

Before QUINN, C.J., and PIRTLE, J., and BOYD, S.J.
                              MEMORANDUM OPINION
	Pursuant to a plea bargain, Appellant, Michael Wayne Parrish, was convicted of assault on a public servant and sentenced to four years confinement.  The Trial Court's Certification of Defendant's Right to Appeal indicates that Appellant's case was a plea-bargain case with no right of appeal and that Appellant waived his right of appeal.
	By letter dated June 30, 2011, this Court notified Appellant's appointed counsel of the consequences of the certification and invited him to either file an amended certification showing a right of appeal or demonstrate other grounds for continuing the appeal on or before July 15, 2011.  Counsel was also notified that failure to do so might result in dismissal of the appeal pursuant to Rule 25.2 of the Texas Rules of Appellate Procedure.  Counsel did not respond to this Court's notice.
	Because neither an amended certification reflecting a right of appeal was filed nor good cause for continuing the appeal provided, this appeal is dismissed based on the certification signed by the trial court.  See Tex. R. App. P. 25.2(d).
							Patrick A. Pirtle
							      Justice

Do not publish.